Exhibit 10.5

 

 

[logo.jpg] 

Protea Biosciences, Inc.

1311 Pineview Dr, Suite 501

Morgantown, WV 26507



 

 



Greg W. Kilby
671 Kadar Drive | West Chester, PA 19382 | Phone: 484 868-6542 |
greg_kilby@yahoo.com

 

 

 

September 4th, 2016

 

Mr. Stephen Turner
CEO & President
Protea Biosciences, Inc.



 

Dear Stephen,

 

It is with extreme regret that I send you my notice of resignation as Protea's
Vice President and chief operating officer, effective september 15th, 2016. This
is due to health and personal reasons. I would be happy to continue my
relationship with the company in the capacity of part time consultant.
I have enjoyed my tenure at the company and wish you success in the future."

 

Sincerely,

 

 

 [sig.jpg]

 



Greg W. Kilby, Ph.D.

 

 

 





 

